Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 3/28/2022 and IDS filed on 3/28/2022 and 7/14/2022. 
Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave  et al. (“COSYN: Hardware-Software Co-Synthesis of Embedded Systems”, Bharat P. Dave, Ganesh Lakshminarayana, Niraj K. Jha, DAC 1997).

As per claim 1, Dave discloses:
A design support system comprising: 
processing circuitry to: for a case where each of a plurality of functions in a target source program is to be implemented by software, calculate software processing time required for execution of each function (See Abstract, i.e. software modules to meet performance, See Section 2, i.e. task graphs…period and different deadline…execution vector of task…execution time –[prior art include task with execution time is considered as the function with time required]) , 
generate, based on the target source program, an inter-function data-flow graph that illustrates a data flow between the functions in the plurality of functions (See Section 2, i.e. system functionality … through a set of acyclic task graphs…tasks communicate data to each other … directed edge between two communicating tasks & See Figure 1), 
calculate, for a plurality of hardware implementation patterns where each function is implemented by hardware, hardware processing time required for execution of each hardware implementation pattern and a circuit scale required for implementation of each hardware implementation pattern by a high-level synthesis for the target source program (See Section 2, i.e. execution vector…execution time of Ti on PE j from the PE library…account the quiescent power of PE, link, ASIC, and FPGA…for each available processor, it cost , See Also section 3, i.e. determines mapping of tasks … to Pes –[prior art determine execution time on hardware PE and also the scale (i.e. cost) is considered as the calculation as cited above]), and 
select, based on the software processing time of each function, the hardware processing time of each function, the circuit scale of each function, and the inter-function data-flow graph, an implementation combination of one or more functions to be implemented by software and one or more functions to be implemented by hardware (See Section 3-3.5, i.e. determines mapping of tasks … to Pes…allocating a cluster to a hardware module such as an ASIC or FPGA, See Section 3.4.2, i.e. allocation is evaluated based on the total dollar cost…expensive architecture –[Prior map of tasks to resource / hardware based on constraint (i.e. cost/scale and meeting timing) is considered as the select as cited above])
wherein the processing circuitry searches, based on the inter-function data-flow graph, for two or more functions with which the hardware processing time will be shortened by being merged (See Section 3.1, i.e. task graph period adjustment … reduce the hyperperiod…shorten some of the period , See Section 3.2, 3.3 , i.e. Task clustering, See Section 4.1, i.e. clustering –[prior art perform clustering of tasks is considered as the merged as cited above]), 
generates a hardware implementation pattern where two or more functions found are merged, and calculates, by performing the high-level synthesis for the target source program according to each hardware implementation pattern, hardware processing time of each function in each hardware implementation pattern and a circuit scale of each function in each hardware implementation pattern (See Section 3-3.5, i.e. determines mapping of tasks … to Pes…allocating a cluster to a hardware module such as an ASIC or FPGA, See Section 3.4.2, i.e. allocation is evaluated based on the total dollar cost…expensive architecture , See Section 4.1, i.e. clustering & See Section 4.2, Cluster allocation–[prior art perform clustering in order to allocate hardware is considered as the generate as cited above]).

As per claim 2, Dave discloses:


A design support system comprising: processing circuitry to: 
for a case where each of a plurality of functions in a target source program is to be implemented by software, calculate software processing time required for execution of each function (See Abstract, i.e. software modules to meet performance, See Section 2, i.e. task graphs…period and different deadline…execution vector of task…execution time –[prior art include task with execution time is considered as the function with time required]), 
generate, based on the target source program, an inter-function data-flow graph that illustrates a data flow between the functions in the plurality of functions (See Section 2, i.e. system functionality … through a set of acyclic task graphs…tasks communicate data to each other … directed edge between two communicating tasks & See Figure 1), 
calculate, for a plurality of hardware implementation patterns where each function is implemented by hardware, hardware processing time required for execution of each hardware implementation pattern and a circuit scale required for implementation of each hardware implementation pattern by a high-level synthesis for the target source program (See Section 2, i.e. execution vector…execution time of Ti on PE j from the PE library…account the quiescent power of PE, link, ASIC, and FPGA…for each available processor, it cost , See Also section 3, i.e. determines mapping of tasks … to Pes –[prior art determine execution time on hardware PE and also the scale (i.e. cost) is considered as the calculation as cited above]), and 
select, based on the software processing time of each function, the hardware processing time of each function, the circuit scale of each function, and the inter-function data-flow graph, an implementation combination of one or more functions to be implemented by software and one or more functions to be implemented by hardware (See Section 3-3.5, i.e. determines mapping of tasks … to Pes…allocating a cluster to a hardware module such as an ASIC or FPGA, See Section 3.4.2, i.e. allocation is evaluated based on the total dollar cost…expensive architecture –[Prior map of tasks to resource / hardware based on constraint (i.e. cost/scale and meeting timing) is considered as the select as cited above]), 
wherein the processing circuitry specifies, based on the inter-function data-flow graph, for every implementation combination, two or more functions to be executed sequentially, and two or more functions to be executed in parallel (See Abstract, i.e. supports both concurrent and sequential mode of communication, See Section 3, i.e. concurrent execution of different instances if the task graph, See Section 3.4, i.e. sequential or concurrent … supported by the link and processor –[prior art task include sequential and concurrent task being the sequential and parallel as cited above])
, generates, based on a specified result, the software processing time of each function, and the hardware processing time of each function in each hardware implementation pattern, for every implementation combination, execution time-slot data that indicates a time-slot in which each function is executed (See Section 3.3, i.e. cluster allocation & Section 3.4, i.e. Scheduling , See Section 4.1 & 4.2 –[prior art perform scheduling of the task is considered as indicates of time-slot as cited above])
selects, based on the execution time-slot data of each implementation combination, an implementation combination that satisfies a required time requirement that is a requirement for required time, and selects an implementation combination that satisfies a circuit scale requirement that is a requirement for the circuit scale (See Section 3-3.5, i.e. determines mapping of tasks … to Pes…allocating a cluster to a hardware module such as an ASIC or FPGA, See Section 3.4.2, i.e. allocation is evaluated based on the total dollar cost…expensive architecture , See Section 4.1, i.e. clustering & See Section 4.2, Cluster allocation–[prior art allocate hardware is considered as the select as cited above]).
As per claim 3, Dave discloses all of the features of claim 2 as discloses above wherein Dave also discloses wherein the processing circuitry specifies order of execution of the plurality of functions based on the inter-function data-flow graph, and selects an implementation combination that satisfies the required time requirement taking into consideration data transfer time that is time required for data transfer between two functions to be executed consecutively  (See Section 3-3.5, i.e. determines mapping of tasks … to Pes…allocating a cluster to a hardware module such as an ASIC or FPGA, See Section 3.4.2, i.e. allocation is evaluated based on the total dollar cost…expensive architecture , See Section 4.1, i.e. clustering & See Section 4.2, Cluster allocation).

As per claim 4, Dave discloses all of the features of claim 3 as discloses above wherein Dave also discloses wherein the processing circuitry specifies an amount of inputted/outputted data of each function based on the target source program and to calculate transfer time for the amount of inputted/outputted data of each function, and specifies the data transfer time based on the transfer time of each of the two functions (See Section 2, i.e. number of bytes per packet that link…number of ports on the link).

As per claim 9, Dave discloses:
A non-transitory computer readable medium storing a design support program for making a computer execute: 
a software studying process, for a case where each of a plurality of functions in a target source program is to be implemented by software, to calculate software processing time required for execution of each function (See Abstract, i.e. software modules to meet performance, See Section 2, i.e. task graphs…period and different deadline…execution vector of task…execution time –[prior art include task with execution time is considered as the function with time required]); 
a data-flow graph generation process to generate, based on the target source program, an inter-function data-flow graph that illustrates a data flow between the functions in the plurality of functions (See Section 2, i.e. system functionality … through a set of acyclic task graphs…tasks communicate data to each other … directed edge between two communicating tasks & See Figure 1); 
a hardware studying process to calculate, for a plurality of hardware implementation patterns where each function is implemented by hardware, hardware processing time required for execution of each hardware implementation pattern and a circuit scale required for implementation of each hardware implementation pattern by a high-level synthesis for the target source program (See Section 2, i.e. execution vector…execution time of Ti on PE j from the PE library…account the quiescent power of PE, link, ASIC, and FPGA…for each available processor, it cost , See Also section 3, i.e. determines mapping of tasks … to Pes –[prior art determine execution time on hardware PE and also the scale (i.e. cost) is considered as the calculation as cited above]); and 
an implementation combination selection process to select, based on the software processing time of each function, the hardware processing time of each function, the circuit scale of each function, and the inter-function data-flow graph, an implementation combination of one or more functions to be implemented by software and one or more functions to be implemented by hardware (See Section 3-3.5, i.e. determines mapping of tasks … to Pes…allocating a cluster to a hardware module such as an ASIC or FPGA, See Section 3.4.2, i.e. allocation is evaluated based on the total dollar cost…expensive architecture –[Prior map of tasks to resource / hardware based on constraint (i.e. costs/scale and meeting timing) is considered as the select as cited above], 
wherein the hardware studying process searches, based on the inter-function data-flow graph, for two or more functions with which the hardware processing time will be shortened by being merged, generates a hardware implementation pattern where two or more functions found are merged (See Section 3.1, i.e. task graph period adjustment … reduce the hyperperiod…shorten some of the period , See Section 3.2, 3.3 , i.e. Task clustering, See Section 4.1, i.e. clustering –[prior art perform clustering of tasks is considered as the merged as cited above]), and 
calculates, by performing the high-level synthesis for the target source program according to each hardware implementation pattern, hardware processing time of each function in each hardware implementation pattern and a circuit scale of each function in each hardware implementation pattern (See Section 3-3.5, i.e. determines mapping of tasks … to Pes…allocating a cluster to a hardware module such as an ASIC or FPGA, See Section 3.4.2, i.e. allocation is evaluated based on the total dollar cost…expensive architecture , See Section 4.1, i.e. clustering & See Section 4.2, Cluster allocation–[prior art perform clustering in order to allocate hardware is considered as the generate as cited above]). 

As per claim 10, Dave discloses:
A non-transitory computer readable medium storing a design support program for making a computer execute: 
a software studying process, for a case where each of a plurality of functions in a target source program is to be implemented by software, to calculate software processing time required for execution of each function (See Abstract, i.e. software modules to meet performance, See Section 2, i.e. task graphs…period and different deadline…execution vector of task…execution time –[prior art include task with execution time is considered as the function with time required]); 
a data-flow graph generation process to generate, based on the target source program, an inter-function data-flow graph that illustrates a data flow between the functions in the plurality of functions (See Section 2, i.e. system functionality … through a set of acyclic task graphs…tasks communicate data to each other … directed edge between two communicating tasks & See Figure 1); 
a hardware studying process to calculate, for a plurality of hardware implementation patterns where each function is implemented by hardware, hardware processing time required for execution of each hardware implementation pattern and a circuit scale required for implementation of each hardware implementation pattern by a high-level synthesis for the target source program  (See Section 2, i.e. execution vector…execution time of Ti on PE j from the PE library…account the quiescent power of PE, link, ASIC, and FPGA…for each available processor, it cost , See Also section 3, i.e. determines mapping of tasks … to Pes –[prior art determine execution time on hardware PE and also the scale (i.e. cost) is considered as the calculation as cited above]); and 
an implementation combination selection process to select, based on the software processing time of each function, the hardware processing time of each function, the circuit scale of each function, and the inter-function data-flow graph, an implementation combination of one or more functions to be implemented by software and one or more functions to be implemented by hardware (See Section 3-3.5, i.e. determines mapping of tasks … to Pes…allocating a cluster to a hardware module such as an ASIC or FPGA, See Section 3.4.2, i.e. allocation is evaluated based on the total dollar cost…expensive architecture –[Prior map of tasks to resource / hardware based on constraint (i.e. cost/scale and meeting timing) is considered as the select as cited above]),
 wherein the implementation combination selection process specifies, based on the inter-function data-flow graph, for every implementation combination, two or more functions to be executed sequentially, and two or more functions to be executed in parallel, generates, based on a specified result, the software processing time of each function (See Abstract, i.e. supports both concurrent and sequential mode of communication, See Section 3, i.e. concurrent execution of different instances if the task graph, See Section 3.4, i.e. sequential or concurrent … supported by the link and processor –[prior art task include sequential and concurrent task being the sequential and parallel as cited above]), and 
the hardware processing time of each function in each hardware implementation pattern, for every implementation combination, execution time-slot data that indicates a time-slot in which each function is executed (See Section 3.3, i.e. cluster allocation & Section 3.4, i.e. Scheduling , See Section 4.1 & 4.2 –[prior art perform scheduling of the task is considered as indicates of time-slot as cited above]), 
selects, based on the execution time-slot data of each implementation combination, an implementation combination that satisfies a required time requirement that is a requirement for required time, and selects an implementation combination that satisfies a circuit scale requirement that is a requirement for the circuit scale (See Section 3-3.5, i.e. determines mapping of tasks … to Pes…allocating a cluster to a hardware module such as an ASIC or FPGA, See Section 3.4.2, i.e. allocation is evaluated based on the total dollar cost…expensive architecture , See Section 4.1, i.e. clustering & See Section 4.2, Cluster allocation–[prior art allocate hardware is considered as the select as cited above]).


Allowable Subject Matter
5.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claim 4, 5, 6, 7, and/or 8.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/           Primary Examiner, Art Unit 2851